Citation Nr: 0922433	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-09 625	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, manifested by limitation of 
motion, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for instability of the 
right knee, rated noncompensable prior to April 9, 2008, and 
rated 20 percent disabling from that date.

3.  Entitlement to an effective date earlier than August 1, 
2007 for the grant of service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee.  

In September 2008, the RO assigned a separate rating of 20 
percent for instability of the right knee, effective April 9, 
2008.  This determination is also on appeal.

The issue of entitlement to an earlier effective date for the 
grant of service connection for a right hip disability is 
REMANDED to the RO via the Appeals Management Center (AMC) 
and is discussed in the REMAND section of this decision.  The 
Veteran will be advised if further action is required on his 
part.



FINDINGS OF FACT

1.  Traumatic arthritis of the right knee is manifested by 
painful movement and limitation of flexion to between 70 and 
112 degrees with no limitation of extension. 

2.  The Veteran has moderate laxity of the cruciate ligaments 
without evidence of severe instability or subluxation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1131, 1155; 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260-5261 (2008).

2.  The criteria for a rating in excess of 20 percent for 
instability of the right knee have not been met. 38 U.S.C.A. 
§§ 1131, 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Code 
5257 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For an increased-compensation claim, 38 U.S.C.A § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a pre-rating letter issued in December 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
the claim for an increased rating for his knee disability.  
In addition, this letter satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2006 
letter complied with this requirement.

The December 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The May 2006 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

In a June 2008 letter the Veteran was provided with notice 
that he should substantiate his claim with evidence of the 
impact of the disability on daily life, and told that some of 
the rating criteria required specific measurements to 
substantiate entitlement to a higher rating.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a December 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records and private medical records.  In 
addition, the Veteran was afforded VA examinations for 
traumatic arthritis and instability of the right knee.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for traumatic 
arthritis and instability of the right knee are thus ready to 
be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Traumatic arthritis is rated under the same diagnostic 
criteria as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has subsequently held that separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Limitation of knee flexion is rated as follows:  a 
noncompensable evaluation is assigned when it is limited to 
60 degrees; a 10 percent evaluation is assigned when it is 
limited to 45 degrees; a 20 percent evaluation is assigned 
when it is limited to 30 degrees; and a 30 percent evaluation 
is assigned when it is limited to 15 degrees. 38 C.F.R. § 
4.71a, DC 260.

Limitation of knee extension is rated as follows: a 
noncompensable evaluation is assigned when it is limited to 5 
degrees; a 10 percent evaluation is assigned when it is 
limited to 10 degrees; a 20 percent evaluation is assigned 
when it is limited to 15 degrees; a 30 percent evaluation is 
assigned when it is limited to 20 degrees; a 40 percent 
evaluation is assigned when it is limited to 30 degrees; and 
a 50 percent evaluation is assigned when it is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

A June 2007 VA examination report indicated a diagnosis of 
traumatic arthritis of the right knee.  The report revealed 
that the Veteran's right knee extended to 0 degrees and that 
flexion was limited to 112 degrees with pain beginning at 
that point.  The examiner stated that there was crepitus, 
tenderness, and painful movement of the right knee.  There 
was no indication of joint ankylosis.  There was instability 
and give way.  Furthermore, the examiner noted that the 
Veteran's right knee condition severely effected exercise and 
had a moderate effect on recreation.  There was no 
occupational effect noted, as the Veteran was unemployed. 

An April 2008 VA examination report  indicated a diagnosis of 
traumatic and degenerative arthritis of the right knee.  The 
report revealed that flexion was limited to 100 degrees, with 
pain in the knee throughout the last 30 degrees of motion 
which limited the knee's range of motion.  There was no 
indication as to extension of the right knee.  The examiner 
noted that there was no redness, heat or swelling of the 
knee, but there was a slight effusion.  Repetitive motion of 
the knee resulted in weakness and fatigue.  Furthermore, the 
Veteran reported that the activities of his daily living were 
not affected.

The above evidence reflects that there is right knee 
arthritis with only noncompensable limitation of motion.  
Therefore, a rating in excess of 10 percent for traumatic 
arthritis of the right knee is not warranted under DCs 5260 
and 5261.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.71a, DC 
5003, 5010, 5260, and 5261.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that there is pain, weakness, and 
fatigue associated with the Veteran's right knee in the last 
30 degrees of flexion, which he was able to perform to 100 
degrees.  Thus, with consideration of functional factors, 
flexion is limited to 70 degrees.  Flare-ups have not been 
reported but weakness and fatigue have been identified on 
repetitive motion.  The examiner did not report any 
additional limitation of motion due to these factors.  Even 
considering pain and other factors, the evidence does not 
support assignment of a higher rating under DCs 5260 and 
5261, as the evidence does not reflect that the Veteran's 
pain, weakness, and fatigue are so disabling to actually or 
effectively result in flexion limited to 45 degrees or 
extension limited to 10 degrees-the requirements for the next 
higher percent ratings under DCs 5260 and 5261.

The limitation of flexion more closely approximates the 
noncompensable level than the criteria for a 10 percent 
rating under DC 5260.  38 C.F.R. § 4.7.  A 10 percent rating 
has been provided on the basis of noncompensable limitation 
of flexion.

The Veteran has been found to have full extension to 0 
degrees on the VA examination without reported additional 
limitation due to functional factors.  Hence a separate 
rating for limitation of extension is not warranted.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  As noted above, the Veteran has been granted 
such a separate rating, a 20 percent rating for instability 
of the right knee.

Under DC 5257, knee impairment with recurrent subluxation or 
lateral instability is rated as follows: a 10 percent 
evaluation is assigned if the condition is slight; a 20 
percent evaluation is assigned if the condition is moderate; 
and a 30 percent evaluation is assigned if the condition is 
severe. 

The April 2008 VA examination report noted that the Veteran's 
right knee would partially give way approximately 8 to 10 
times per year.  The Lachman and Drawer tests both showed a 
laxity of the cruciate ligaments to a moderate degree.  The 
medial collateral ligament showed 6-8 degrees of laxity and 
the lateral collateral ligament showed 5-6 degrees of laxity.  
In addition, there was no obvious fracture or dislocation of 
the right knee.  The Veteran reported that his chore and 
recreational activity had been mildly curtailed due to the 
instability of the knee.  Thus, given that the medical 
evidence reflects that there is only moderate subluxation or 
lateral instability of the right knee, a rating in excess of 
20 percent is not warranted under DC 5257. 

The Board notes that the Veteran reported symptoms of right 
knee instability during the June 2007 examination.  However, 
the examiner's report indicated negative instability and x-
rays revealed that there was no acute fracture or 
subluxation, the joint spaces appeared well maintained, and 
the soft tissues were unremarkable.  Therefore, while the 
Veteran is competent to report observable symptoms of his 
right knee problems, such as instability, his testimony must 
be weighed against the objective evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this 
case, the objective evidence of a lack of right knee 
instability prior to the April 2008 examination, with 
specific negative findings in June 2007, outweighs the 
Veteran's unsupported statements to the contrary.

In addition, the Veteran is not entitled to a rating under 
DCs 5256, 5258-5259, or 5262-5263 as there is no evidence of 
ankylosis, locking of the knee, cartilage removal, tibia or 
fibula impairment, or genu recurvatum and evidence of only 
slight effusion on the April 2008 VA examination report.


Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.   The symptoms of the Veteran's 
disability are swelling, pain, limitation of motion, and 
instability of the right knee.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required, and 
referral for consideration of an extraschedular evaluation 
for the Veteran's service-connected disability addressed 
herein is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claims.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claims for 
increased ratings for traumatic arthritis and instability of 
the right knee must be denied.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to an increased rating in excess of 10 percent 
for traumatic arthritis of the right knee is denied

Entitlement to an increased rating in excess of 20 percent 
for instability of the right knee is denied.


REMAND

In June 2008, the RO granted service connection for residuals 
of right hip fracture with partial replacement, effective 
August 1, 2007.  In September 2008 the Veteran submitted a 
statement expressing appreciation for the grant of service 
connection but contending that the grant of service 
connection should have been effective earlier.  

The RO responded by issuing a March 2009 rating decision that 
denied entitlement to an earlier effective date.  There can 
be no free standing claims for an earlier effective date.  
Rudd v. Nicholson, 20 Vet. App. 301 (2006).  The Veteran's 
statement is properly considered a notice of disagreement 
with the effective date assigned in the June 2008 decision.  
Accordingly, a statement of the case is required.  
38 U.S.C.A. § 7105(c) (West 2002).  The Board is required to 
remand this issue for issuance of the necessary statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

This case is REMANDED for the following:

The agency of original jurisdiction 
should issue a statement of the case as 
to the issue of entitlement to an earlier 
effective date for the grant of service 
connection for residuals of a right hip 
fracture with partial hip replacement.  
This issue should not be certified to the 
Board unless a sufficient substantive 
appeal is submitted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


